Citation Nr: 0832811	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  08-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a 100 percent evaluation for schizophrenic 
reaction, paranoid type, with tension headaches and periodic 
depression, from September 30, 1952 to August 30, 1988.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
November 1949.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  A December 1956 rating decision assigned a 50 percent 
evaluation for the veteran's schizophrenic reaction, paranoid 
type, with tension headaches and periodic depression, 
effective February 9, 1957.

2.  The veteran did not perfect a timely appeal regarding the 
effective date assigned for the 50 percent evaluation for 
schizophrenic reaction, paranoid type, with tension headaches 
and periodic depression in the December 1956 rating decision.


CONCLUSIONS OF LAW

1.  The December 1956 rating decision that assigned a 50 
percent evaluation for the veteran's schizophrenic reaction, 
paranoid type, with tension headaches and periodic 
depression, effective February 9, 1957 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007). 

2.  The claim of entitlement to a 100 percent evaluation for 
schizophrenic reaction, paranoid type, with tension headaches 
and periodic depression, from September 30, 1952 to August 
30, 1988 is dismissed, as there is no remaining case or 
controversy over which the Board has jurisdiction.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that although VA has statutory and 
regulatory notice and duty to assist provisions under the 
Veterans Claims Assistance Act (VCAA), those provisions are 
not applicable here where resolution of the claim is as a 
matter of law.  See Manning v. Principi, 16 Vet. App. 534, 
542 (2002) (holding that the VCAA has no effect on appeal 
limited to matter of law); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (noting that the VCAA is not applicable 
where law is dispositive); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  

Furthermore, the evidence of record conclusively demonstrates 
that the veteran and his representative have actual knowledge 
of all applicable provisions.  The veteran's claim has been 
the subject of numerous appeals at the RO, Board, and the 
Court of Appeals for Veterans' Claims (Court) and voluminous 
information has been submitted by the veteran's 
representative in regards to the issue on appeal.  This 
includes an August 2007 notice of disagreement, an April 2008 
substantive appeal, and a July 2008 statement in support of a 
claim.  All three of these documents include extensive and 
detailed discussions of the applicable laws and regulations, 
including specific citations to the Code of Federal 
Regulations and relevant case law.  This demonstrates a firm 
understanding of the requirements for an earlier effective 
date and thus qualifies as actual knowledge of the applicable 
provisions.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful 


opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

The claim on appeal comes before the Board after an extensive 
history of decisions at nearly all levels of the appellate 
process.  A review of this history is necessary to properly 
understand the claim currently on appeal.

The veteran was separated from military service in November 
1949.  Shortly afterwards, in March 1950, he submitted a 
claim of entitlement to service connection for headaches and 
dizzy spells.  An October 1950 rating decision granted 
service-connection for this disorder, then characterized as 
an anxiety reaction.  This rating decision assigned a 10 
percent evaluation effective November 16, 1949, the day after 
the veteran's separation from military service.  This grant 
of service connection has been continuously in effect since 
the day after the veteran was separated from military 
service.  The appeal itself is derived from disagreements 
with the numerous rating decisions which impacted the 
evaluation assigned for the disability.

After the October 1950 rating decision, the veteran was 
hospitalized for his psychiatric disorder.  As such, a 
November 1952 rating decision granted a 100 percent 
evaluation for the disorder, effective September 30, 1952.  
Over the course of the next 45 years, the veteran's rating 
was continued and reduced.  The first reduction occurred in a 
September 1953 rating decision, which assigned a 70 percent 
evaluation effective November 3, 1953.  This evaluation was 
then continued by 2 subsequent rating decisions.  In December 
1956, a rating decision decreased the evaluation further to 
50 percent, effective February 9, 1957.  The veteran did not 
appeal this decision and the decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  This 50 percent 
evaluation was then continued by 5 subsequent rating 
decisions.  The final reduction to 30 percent was made by an 
April 1966 rating decision, which assigned an effective date 
of July 1, 1966.  This rating was confirmed by a January 1967 
Board decision and continued by 8 subsequent rating 
decisions.  The veteran did not appeal this decision and the 
decision is final.  See 38 U.S.C.A. § 7104 (2007); 38 C.F.R. 
§ 20.1104 (West 2002).

In August 1991, the veteran filed a new claim for an 
increased rating.  This claim was denied by a February 1992 
rating decision and subsequently began a nearly 10 year 
appeal process, including 7 Board decisions and 2 Court 
decisions, which eventually resulted in the resumption of a 
100 percent evaluation, effective November 30, 1988.  With 
the veteran's 100 percent evaluation restored, his 
representative then began a new claim with the objective of 
achieving a 100 percent evaluation for the entire period of 
the veteran's disability since it was initially increased to 
a 100 percent evaluation in 1952.  This claim was filed in 
December 2001 and alleged that there was clear and 
unmistakable error (CUE) in all 3 of the rating decisions 
which decreased the veteran's evaluation, specifically those 
dated in September 1953, December 1956, and April 1966.  In 
an August 2002 decision, the Board denied CUE in the January 
1967 Board decision which upheld the April 1966 rating 
decision.  The RO then issued a February 2005 rating decision 
which denied CUE in the September 1953 and December 1956 
rating decisions.

In October 2005, the veteran's representative submitted a 
notice of disagreement which appealed only the denial of CUE 
in the September 1953 rating decision.  Accordingly, the 
claim continued as a single issue claim for CUE on the 
September 1953 rating decision, which reduced the 100 percent 
evaluation for the veteran's service-connected psychiatric 
disorder to 70 percent.  This was properly appealed to the 
Board in 2006, which found CUE in the September 1953 
reduction for 100 percent to 70 percent.  A subsequent August 
2006 rating decision implemented the Board's grant of CUE by 
assigning a 100 percent evaluation from September 30, 1952 to 
February 9, 1957.  It is this rating decision, and this 
decision only, that is currently on appeal.  In a February 
2008 statement of the case and an April 2008 supplemental 
statement of the case the RO has adjudicated the appeal as a 
claim of CUE on the August 2006 rating decision.  This is 
inaccurate, as the appeal was of the actions taken by the 
August 2006 rating decision, not whether the August 2006 
rating decision contained CUE.

Furthermore, the veteran's representative has specifically 
and repeatedly stated that CUE is not being alleged in the 
current appeal.  In the April 2008 substantive appeal, the 
veteran's representative stated that the issue

is a question of law and does not involve 
or otherwise require that the VA make a 
decision on whether there was [CUE] made 
by the VA in its December 10, 1956 rating 
decision. . . . 

What occurred in the VA decisions of 
December 1956 and April 1966, or in the 
1967 or 2002 Board decisions, has no 
legal bearing on the full and complete 
revision of the September 1953 rating 
decision to restore [the veteran's] 100% 
rating from September 30, 1952 to August 
30, 1988.

In this regard, the Board also notes that the veteran's 
representative has repeatedly and vehemently stated that VA 
has never made a decision on whether there was CUE in the 
December 1956 rating decision.  This is patently false.  The 
February 2005 rating decision specifically adjudicated the 
issue of CUE in the December 1956 rating decision and denied 
the claim.  As noted above, the October 2005 notice of 
disagreement submitted by the veteran's representative did 
not appeal this issue.  It therefore became final and is not 
on appeal before the Board.

As such, not only has a claim of CUE not been properly 
appealed to the Board, the veteran's representative has 
specifically and repeatedly stated that the current appeal is 
not on the basis of CUE.  Accordingly, the Board does not 
have jurisdiction to review any prior decision on the basis 
of CUE.  The claim on appeal must therefore be addressed only 
on the basis of the appeal of the issue as it has been most 
consistently stated by the veteran's representative.  This 
issue is entitlement to a 100 percent evaluation for 
schizophrenic reaction, paranoid type, with tension headaches 
and periodic depression, from September 30, 1952 to August 
30, 1988 on the basis of improper implementation of the order 
given in the August 2006 Board decision.

The Board's August 2006 order simply stated that CUE existed 
in the September 1953 rating decision.  No further 
determination was made and the issue was left to the RO to 
implement.  The August 2006 rating decision stated that the 
August 2006 Board decision found that the September 1953 
rating decision had improperly reduced the veteran's 
evaluation from 100 percent to 70 percent and that the rating 
decision was putting this decision into effect.  The rating 
decision "noted the that [Board] decision only addresses the 
issue of the evaluation assigned by the September 3, 1953, 
rating decision, and does not effect any of the rating 
decision[s] made subsequent to that date."

The veteran's representative asserts that this is a 
mischaracterization of the Board's August 2006 decision, 
which only granted CUE on the September 1953 rating decision 
and did not otherwise discuss the proper evaluation or 
effective dates that were required.  However, the August 2006 
rating decision took the proper actions by assigning a 100 
percent evaluation from September 30, 1952 to February 9, 
1957.  By granting CUE on the September 1953 rating decision, 
the Board simply invalidated that single evaluation 
reduction.  The Board decision did not go beyond this limited 
scope and did not grant CUE in any other rating decision.  As 
such, by removing the reduction from 100 percent to 70 
percent, the veteran's 100 percent evaluation was properly 
continued until the next rating decision which reduced the 
evaluation.  This was the December 1956 rating decision which 
assigned an effective date of February 9, 1957 for its 
reduction to a 50 percent evaluation.

The veteran's representative claims that this December 1956 
reduction, as well as the April 1966 reduction, should also 
have been nullified by the August 2006 rating decision.  The 
argument presented for this claim is that since the December 
1956 and April 1966 rating decisions did not consider the 
requirements for a reduction from a 100 percent evaluation, 
that they are not valid.  However, regardless of the merits 
of this argument, a final rating decision cannot be vitiated 
without a finding of CUE on that specific rating decision.  
As is outlined above, VA specifically ruled that there was no 
CUE in the December 1956 and April 1966 rating decisions.  
Furthermore, the claim on appeal does not encompass CUE in 
these decisions, and the veteran's representative has 
specifically stated that CUE is not being claimed on these 
decisions in this appeal.  As such, the December 1956 and 
April 1966 rating decisions remain final, and the August 2006 
rating decision properly implemented the August 2006 Board 
decision by simply continuing the 100 percent evaluation 
until the next final rating reduction in December 1956, which 
was effective in February 9, 1957.  In order to extend the 
effective date beyond February 9, 1957, CUE in the December 
1956 rating decision must first be adjudicated and found.

As such, the veteran's representative cannot appeal the 
effective date assigned by the August 2006 rating decision, 
as the August 2006 rating decision did not actually assign an 
effective date.  The August 2006 rating decision simply 
effectuated the Board's decision in August 2006 that found 
CUE in the September 1953 rating decision that reduced the 
veteran's service-connected psychiatric disorder from 100 
percent to 70 percent.  The February 9, 1957 effective date 
for a 50 percent evaluation was assigned by the December 1956 
rating decision which was not timely appealed and has long 
since become final.

Thus, the issue on appeal essentially boils down to an appeal 
of the reduction of the veteran's service-connected 
psychiatric disorder to 50 percent by the final December 1956 
rating decision.  The Court has held that failure to timely 
appeal an original rating providing an effective date of an 
award renders the decision final as VA statutes and 
regulations do not provide for a "freestanding claim" for an 
earlier effective date to be raised at any time in the 
future.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  To 
the extent that the veteran seeks to vitiate the effective 
dates assigned in the December 1956 and April 1966 rating 
decisions merely by filing an effective date claim, the Board 
finds that the controlling precedent in Rudd requires a 
dismissal of the claim as a matter of law.  Id.; see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, 
where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law).

In summary, the December 1956 and April 1966 rating decisions 
are final as to the reductions and the assignment of 
effective dates for such reductions of the veteran's 
evaluation for schizophrenic reaction, paranoid type, with 
tension headaches and periodic depression.  The issue of CUE 
of these claims is not before the Board, and the veteran's 
representative has specifically denied that such an issue has 
been raised in this appeal.  As such, there is no case or 
controversy over which the Board has jurisdiction.  38 
U.S.C.A. §7105; 38 C.F.R. §§ 20.101, 20.200.  The Court made 
it abundantly clear in Rudd that under these circumstances 
dismissal is required due to the lack of a proper claim.  See 
Rudd, 20 Vet. App. at 300.  Based on the procedural history 
of this case, the Board has no alternative but to dismiss the 
appeal.  See also Sabonis, 6 Vet. App. at 430.  


ORDER

The appeal is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


